DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of January 26, 2022, to the non-final action mailed October 26, 2021, has been entered. Claim 8 has been amended, claims 1-7 have been cancelled, and claim 18 is newly added. Accordingly, claims 8-18 are pending and under current examination.
Withdrawn Claim Rejections - 35 USC § 112
	Claims 8-17 were rejected in the previous Office action mailed October 26, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claim 8 renders the rejection moot.  Applicants have amended base claims 8 to include the term ultraviolet before the abbreviation. Accordingly, the rejections are hereby withdrawn. 
Claim Status
The claim is directed to a method of protecting hair form UV damage.  Step c) directed towards observing and comparing is a metal process.  Pursuant to MPEP 2106.04(a)(2), subsection III  a mental process is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  As the prior art discloses the same method steps of applying the instantly claimed cationic polymer and exposing the 
Response & Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the newly added claim rejection for claim 18.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 8-17 remain rejected in modified form and claim 18 is newly rejected under 35 U.S.C. 103 as being unpatentable over Hessefort et a. (WO 2004/043412; Pub. Date: May 27, 2004) for reasons of record.

Regarding claims 8-17, Hessefort discloses methods of treating substrates with polymers for protecting said substrates from the effects of ultraviolet light radiation (title and  abstract), wherein UV light  is known  to have the effect of damaging fibers and keratin substrates (page 1 lines 12-15, page 3 lines 3-10, and page 2 lines 35-30) comprising applying to the substrate from 01 to 5 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9), wherein the composition  is selected form a shampoo or color agent (page 21 lines 3-12), wherein the substrate is hair (page 25 line 22), the hair tresses are treated with the composition and exposed to UV bulbs (page 31 lines 17 through page 32 line 2, and wherein the effectiveness of the composition was demonstrated by comparing damage to hair that was treated with the composition and exposed to UV radiation to hair that was not treated by the compost ion and exposed to 
Regarding claim 18, Applicant elected the species of copolymer wherein R1 and R2 were each methyl and R3 and R4 were hydrogen in the reply of September 20, 2021.   This elections reads on polyquaternium-22 which is disclosed by Hessefort (page 18 lines 1-9). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) into a hair care composition to be applied to hair protecting hair from UV damage as compared to untreated hair as disclosed by Hessofort et al., as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Hessefort had already disclosed treating hair with a composition comprising from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) and comparing the treated hair to untreated hair when exposed to UV radiation for UV damage and observing less damaged from the treated hair.  It would have only required routine experimentation to modify the method of Hessefort for a method comparing  treated and untreated hair for UV damage, wherein the treatment comprises applying a composition from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) to hair as required by the claimed invention.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection and the new rejection they are addressed as follows: 
	Applicants traverse the rejection, arguing that Hessefort includes a component that absorbs UV light radiation and the polyquaternium6 and Polyquaternium-22 are additional ingredients and not a part of the polymer per se.  The instant claims have no UV absorbing chromophores.  The UV-protective effects where surprising absent said chromophores.

	Applicants’ argument have been fully considered, but not found persuasive.  The instant claims do not exclude the presence of additional components or additional method steps.  Rather the steps include applying a cationic polymer having a quaternary ammonium groups to the surface of a hair and exposing said hair to which the cationic polymer having quaternary ammonium groups have been applied to UV radiation.  Hessefort discloses each of these claimed steps as set forth fully above.  Additionally, it must be pointed out that neither polqyaterniun-6 or polyquaternium-22 has a chromophore in their respective structures.   If Applicant wishes to limit the polymer or the steps the claims will need to be amended to recite as much.  As the scope of the claims to not exclude additional elements in the method for protecting hair from damage due to UV radiation exposure, Applicant’s argument has not been found persuasive.  
.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617